Citation Nr: 1726116	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-26 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The appellant had active service in the North Carolina Army National Guard from March 1992 to March 1998. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO reopened a previously denied claim for service connection for a left shoulder disability, and denied the reopened claim on its merits.  The appellant appealed this determination to the Board. .

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required on his part.


REMAND

On VA Form 9, Appeal to Board of Veterans Appeal, the appellant requested a video conference hearing before a Veterans Law Judge (VLJ) to be conducted at a local RO.  Thereafter, the appellant was scheduled for a Travel Board hearing at the Winston-Salem, North Carolina RO in April 2016.  Although the appellant failed to appear for the April 2016 hearing, the record reflects that the letter notifying him of the hearing was returned as undeliverable by the United States Postal Service.  (See VA's February 2016 letter to the appellant returned as undeliverable by the United States Postal Service).  The Board's review of the record reveals that the appellant has informed VA of his new address in Liberty, North Carolina.  (See VA Form 21-4138, Statement In Support of Claim, received by VA in May 2016).  Moreover, the appellant's representative, the American Legion, has also requested that his hearing be a video conference hearing and be rescheduled.  (See appellant's representative's Informal Hearing Presentation, received by VA in January 2017 at page (pg.) 2)).  Therefore, the appeal should be remanded for the appellant to be scheduled for a video conference hearing before a VLJ at the local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video conference hearing at the RO in accordance with the docket number of his appeal.  Ensure that the notice of the hearing is sent to the appellant's current address, as indicated on VA Form 21-4138, Statement In Support of Claim, received by VA in May 2016, or any subsequent change of address.  After the hearing has been held, or if the appellant cancels or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

